United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2501
                                    ___________


Andre Williams,                          *
                                         *
             Plaintiff/Appellant,        *
                                         *
      v.                                 *
                                         *
Jerry Campbell, Administrator,           *    Appeal from the United States
Furniture Industry, Wrightsville Unit,   *    District Court for the
Arkansas Department of Correction;       *    Eastern District of Arkansas.
Charlie Daniels, Program Manager,        *        [UNPUBLISHED]
Furniture Industry, Wrightsville Unit,   *
Arkansas Department of Correction,       *
                                         *
             Defendants/Appellees,       *
                                         *
Bobby Joe King, Supervisor, Furniture    *
Industry, Wrightsville Unit, Arkansas    *
Department of Correction,                *
                                         *
             Defendant.                  *

                                    ___________

                               Submitted: June 12, 1998

                                    Filed: August 13, 1998
                                    ___________
Before WOLLMAN and MURPHY, Circuit Judges, and DOTY,1 District Judge.
                         ___________

PER CURIAM.

       Andre Williams appeals from the district court’s2 judgment and order dismissing
his complaint filed pursuant to 42 U.S.C. § 1983 on grounds of res judicata. We
affirm.

                                           I.

      Williams is a state inmate at the Wrightsville Division of the Arkansas
Department of Corrections (the state). He was assigned to the Furniture Industry Unit
at Wrightsville in the early part of 1993. On April 8, Williams accidentally severed his
thumb while operating a miter saw during the performance of tasks assigned to him.

        Represented by counsel, Williams filed a claim with the Arkansas State Claims
Commission. The commission unanimously found the state “to have once again been
negligent in failing to provide adequate training to those inmates assigned to the ‘saw
shop.’” It further found the state to have been “negligent in failing to provide
continuous supervision of shop inmates with qualified instructors/foremen, especially
as it concerns newly assigned and inexperienced workers.” The commission awarded
Williams $5,000 in damages.

      Williams then filed a section 1983 complaint in district court, naming the
administrators and supervisors of the Wrightsville Unit Furniture Industry and the state


      1
        The HONORABLE DAVID S. DOTY, United States District Judge for the
District of Minnesota, sitting by designation.
      2
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
as defendants, claiming that they had violated his constitutional rights by not properly
training and supervising him regarding the operation of the factory machinery, resulting
in the loss of his thumb.

       The magistrate judge3 entered findings and recommended that summary
judgment be granted and the complaint dismissed on grounds of res judicata. The
district court reviewed the report, adopted its findings and recommendations, and
dismissed the claim. Our review of the court’s grant of summary judgment is de novo.
See Downs v. Hawkeye Health Services, Inc., 1998 WL 348201 at *2 (8th Cir. July 1,
1998).

                                             II.

       When an administrative agency acts in a judicial capacity and resolves disputed
issues of fact properly before it which the parties have had an adequate opportunity to
litigate, principles of res judicata apply. See Steffen v. Housewright, 665 F.2d 245,
247 (8th Cir. 1981) (per curiam); Price v. Harris, 722 F.2d 427, 428 (8th Cir. 1983)
(per curiam). These principles require that “a final judgment on the merits bars further
claims by the parties or their privies based on the same cause of action.” United States
v. Gurley, 43 F.3d 1188, 1195 (8th Cir. 1994) (quoting Montana v. United States, 440
U.S. 147, 153 (1979)).

       A claim is precluded under res judicata principles if four elements have been
established: (1) the first suit resulted in a final judgment on the merits; (2) the first suit
was based on proper jurisdiction; (3) both suits involve the same parties (or those in
privity with them); and (4) both suits are based upon the same claims or causes of
action. See In re Anderberg-Lund Printing Co., 109 F.3d 1343, 1346 (8th Cir. 1997).


       3
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas.

                                             -3-
Whether a second lawsuit is precluded generally turns on whether its claims arise out
of the “same nucleus of operative facts as the prior claim.” Gurley, 43 F.3d at 1195
(quoting Lane v. Peterson, 899 F.2d 737, 742 (8th Cir. 1990)). “The legal theories of
the two claims are relatively insignificant because ‘a litigant cannot attempt to relitigate
the same claim under a different legal theory of recovery.’” Gurley, 43 F.3d at 1195
(quoting Poe v. John Deere Co., 695 F.2d 1103, 1105 (8th Cir. 1982)). The essential
test is “whether the wrong for which redress is sought is the same in both actions.’”
Gurley, 43 F.3d at 1196 (quoting Roach v. Teamsters Local Union No. 688, 595 F.2d
446, 449 (8th Cir. 1979)) (emphasis supplied in Gurley).

       Here, as in his claim before the commission, Williams seeks redress for his
injuries resulting from what the commission found to have been negligence on the part
of the state in failing to properly train and supervise him regarding operation of the saw.
Thus, Williams is essentially attempting to relitigate his personal injury claim in federal
court because he is unsatisfied with the damage award he received.

       We conclude that Williams’s prior litigation of this same issue against the state
and its privies, arising out of the identical nucleus of operative facts, and seeking to
redress the identical wrong, precludes his current claim.

       The judgment is affirmed.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -4-